Citation Nr: 0416264	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  96-28 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent from May 20, 1994 to August 19, 1995 for residuals of 
cold injury of the right foot.

2.  Entitlement to a disability evaluation in excess of 30 
percent from February 1, 1995 to April 29, 1997 for residuals 
of cold injury of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from April 1966 to 
April 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

This matter was most recently before the Board in March 2000 
when, in pertinent part, the Board granted entitlement to 
service connection for peripheral neuropathy as secondary to 
the service connected residuals of frostbite of the feet.  
The Board remanded the issue of entitlement to a disability 
rating in excess of 30 percent for residuals of frostbite of 
the feet, a rating which at the time had been in effect from 
January 1991 as the result of a July 1992 RO rating decision.  

The RO in April 2000 implemented the Board decision in this 
manner: The prior rating for frostbite of the feet was 
amended effective May 20, 1994 to provide in pertinent part a 
30 percent rating under Diagnostic Codes 7122-8521 for 
frostbite with peripheral neuropathy of the left foot from 
February 1, 1995 and a 20 percent rating under Diagnostic 
Codes 7122-8521 for frostbite with peripheral neuropathy of 
the right foot from May 20, 1994.  The right foot disability 
with amputation was rated no less than 40 percent from August 
19, 1995 forward.  

Thereafter the RO in October 2002 issued a rating decision 
granting service connection for diabetes mellitus based upon 
herbicide exposure.  The RO rated diabetes mellitus 20 
percent from July 24, 1987 and 40 percent from April 1998.  
In addition the RO assigned an effective date of August 16, 
1982 for frostbite of the feet with peripheral neuropathy of 
the lower extremities based on a "Nehmer grant" with a 30 
percent evaluation from July 1989 to May 29, 1994.  The 
effective date for a total compensation rating based on 
individual unemployability (TDIU) was adjusted to May 27, 
1992.  



The RO also determined that the veteran had loss of use of 
the left foot from frostbite with peripheral neuropathy, 
effective April 29, 1997.  The RO recently returned the case 
to the Board for appellate consideration of the issues set 
forth on the title page. 


FINDINGS OF FACT

1.  From May 20, 1994 to August 19, 1995 the residuals of 
cold injury of the right foot were manifested by severe 
peripheral neuropathy and at a minimum mild frostbite 
symptoms.

2.  From February 1, 1995 to April 29, 1997 the residuals of 
cold injury of the left foot were manifested by osteomyelitis 
and near continuous ulceration that essentially precluded 
ambulating on the foot and demonstrated no effective function 
other than which would be equally well served with amputation 
of the foot with prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation of 40 
percent from May 20, 1994 to August 19, 1995 for residuals of 
cold injury of the right foot have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.25, 4.68, 4.124a, Diagnostic Codes 7122 (1997) 
and 8521 (2003).

2.  The criteria for an increased disability evaluation of 40 
percent from February 1, 1995 to April 29, 1997 for residuals 
of cold injury of the left foot based upon loss of use of the 
left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5017, West 2002); 38 C.F.R. §§ 3.159, 3.350(a)(2), 3.400(o), 
4.63 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the RO in September 1994 granted 
entitlement to a TDIU from July 19, 1993.  At that time, in 
addition to a 70 percent evaluation for post-traumatic stress 
disorder (PTSD) the veteran was in receipt of a 30 percent 
evaluation for residuals of frostbite of the feet.  Service 
connection and a 0 percent evaluation were in effect for 
postoperative pilonidal cyst.  Thus, the combined evaluation 
from July 19, 1993 was 80 percent for his for service-
connected disabilities.  

It is noteworthy that earlier rating decisions show that from 
July 1992 the RO had assigned a 40 percent evaluation for 
diabetes mellitus with peripheral neuropathy with peripheral 
vascular disease and osteomyelitis, all nonservice-connected 
disabilities at that time.  As noted previously, the RO 
recently adjusted the effective date for the TDIU to May 27, 
1992 and the combined evaluation from that date was 80 
percent for his for service-connected disabilities.  

The decision in March 2000 wherein the Board granted service 
connection for peripheral neuropathy as secondary to 
frostbite of the feet noted the various opinions of record 
directed to the nexus between the veteran's peripheral 
neuropathy and cold injury versus diabetes mellitus.  For 
purposes of the current appeal, the Board finds the following 
evidence noteworthy.  

Briefly stated, a private physician reported in February 1989 
that the veteran had decreased sensation over the distal feet 
consistent with a neuropathy that may be secondary to a 
diabetic peripheral neuropathy.  A March 1989 podiatry 
examiner characterized the peripheral neuropathy as severe.  
A VA examiner in late 1989 noted both feet were viable but 
that the veteran had no sensation in the feet.  

A report of private hospitalization in January 1991 shows a 
diagnosis of diabetes mellitus type II with peripheral 
neuropathy with onset in 1979, and that the veteran was on 
oral medication.  

In a January 1991 statement, Dr. JMC (initials), a specialist 
in podiatric medicine and surgery, reported the veteran 
related having been told at VA his left foot should be 
amputated.  

The report of VA hospitalization for a left foot ulcer early 
in 1992 again noted noninsulin dependent diabetes.  A VA 
podiatry examiner in May 1992 also reported severe 
neuropathy.

Dr. JMC reported in mid 1993 that the veteran had a painful 
foot ulcer under care for three years and that it could not 
heal totally with weight bearing.  In March 1994 the 
physician noted the veteran's history of frostbite since 
service and opined that the veteran's frostbite in part 
created a foundation for his neuropathy.  It was noted there 
was the possibility that the veteran could lose his left foot 
or leg as a result of his condition.  

The report of VA hospitalization in May 1994 for the left 
foot ulcer noted that the peripheral neuropathy and frostbite 
contributed to the veteran's inability to heal.  The summary 
report indicated the veteran again refused a recommended 
fifth ray amputation.  An examination noted loss of fine 
touch sharp/dull and proprioception and absent deep tendon 
reflexes from the knees distally.  On readmission in November 
1994 he was again scheduled for an amputation but he left the 
hospital.  An examination again showed sensory impairment 
described as a slight decrease in sensation in the tufts of 
the digits with normal sharp/dull, pain and temperature.  

In a December 1994 statement a VA podiatrist reported 
currently treating the veteran for osteomyelitis of the 2nd 
and 3rd metatarsals of the left foot and opined that the 
veteran's history of frostbite of the left foot may have 
contributed to his current pathology of chronic ulceration 
and peripheral neuropathy.  Another VA podiatrist wrote that 
the veteran had two bouts of gangrene secondary to the 
osteomyelitis of the toes of the left foot that noninsulin 
dependent diabetes had led to.  The veteran was noted as 
having peripheral neuropathy secondary to the noninsulin 
dependent diabetes mellitus.  

A VA examiner in late 1994 noted dorsal and plantar ulcers 
due to poor integrity of the skin and that the veteran needed 
to be nonweight bearing to the left foot as much as possible.  

VA clinical records showed on August 19, 1995 the veteran was 
seen complaining of a burning sensation of the feet and 
swelling and ulceration in the left foot.  He was described 
as an insulin dependent diabetic.  According to the VA 
records he had a dry gangrenous ulcer over the plantar third 
and fourth digits of the left foot with intact motor and 
sensation.  He was being followed by the podiatry service for 
the chronic ulcer of the left foot.  The record noted a 
three-day history of erythema, pain and swelling, apparently 
of the right foot.  He reportedly refused complete 
debridement of the left foot.  He had a guillotine amputation 
of the right forefoot in September 1995 during this 
admission. 

Later during this admission it was stated that he would lose 
both feet if he ambulated due to chronic osteomyelitis of the 
left foot.  It was noted that he was wheelchair bound with 
the probability of also losing his left foot and needed 
assistance in ambulating due to the chance of losing the 
foot.  According to the discharge summary he was advised not 
to put too much pressure on the plantar aspect of the left 
foot because he did have some chronic osteomyelitis that may 
result in the same condition that might have happened to his 
right extremity.

Subsequent statements from VA podiatrists in late 1995 
focused on the etiology of his foot problems rather than the 
nature and extent of the manifestations.  However, the report 
of a month-long VA hospitalization that had begun in November 
1995 for the right foot noted he was to remain nonweight 
bearing.  A VA clinical report in July 1996 mentioned a left 
diabetic foot infection.  The report of a VA hospitalization 
from July to August 1996 showed that he presented with a 
necrotic left fifth toe and that he declined a more proximal 
amputation of the left foot although the consequences of 
reinfection from the osteomyelitis that affected several 
metatarsals of the foot were explained to him.  He was to 
remain nonweight bearing of the feet.

VA records from his hospitalization late in 1996 show 
treatment being directed to the post amputation of the right 
foot.  He was readmitted to a VA hospital on March 11, 1997 
and the discharge summary showed a diagnosis of status post 
amputation of the right foot and left below the knee.  A VA 
examination on April 29, 1997 noted the earlier date of 
admission and indicated the veteran could not use his legs to 
walk, as he had no feet.  Further, in the report the examiner 
stated the veteran had no right foot.  According to an 
examination in June 2000, in July 1996 he had an amputation 
of the necrotic left fifth toe and currently had significant 
thick callus overlying the second through fourth metatarsals 
of the foot.  The diagnoses included status post amputation 
of the left fifth toe with moderate disability in ambulation.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The rating schedule provisions for cold injury residuals were 
changed effective January 12, 1998.  Only the rating criteria 
in effect prior to January 12, 1998, apply to the appellant's 
case.

Frozen feet, residuals of (immersion foot): With loss of 
toes, or parts, and persistent severe symptoms bilateral the 
rating was 50 percent and unilateral 30 percent.  A 30 
percent rating was provided for persistent moderate swelling, 
tenderness, redness, etc., bilateral and unilateral 20 
percent.  A 10 percent rating was provided for mild symptoms, 
chilblains, unilateral or bilateral.  

Note: With extensive losses higher ratings may be found 
warranted by reference to amputation ratings for toes and 
combination of toes; in the most severe cases, ratings for 
amputation or loss of use of one or both feet should be 
considered.  There is no requirement of loss of toes or parts 
for the persistent moderate or mild under this diagnostic 
code.  Diagnostic Code 7122  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  

This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation.  38 C.F.R. § 4.68.


Special monthly compensation under 38 U.S.C. 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, or 
complete organic aphonia with constant inability to 
communicate by speech. 38 C.F.R. §§ 3.350(a)(2), 4.63.

Increases: (1) Except as provided in paragraph (o)(2) of this 
section and § 3.401(b), date of receipt of claim or date 
entitlement arose, whichever is later.  A retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated, such as by severance 
of service connection.  

(2) Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis. 38 C.F.R. §§ 3.350(a)(2), 4.63.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any. All disabilities are then to be combined 
as described in paragraph (a) of this section. 

The conversion to the nearest degree divisible by 10 will be 
done only once per rating decision, will follow the combining 
of all disabilities, and will be the last procedure in 
determining the combined degree of disability.  38 C.F.R. 
§ 4.25(b).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase, but that in either case, the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  




In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. §  4.124a.

Complete paralysis of external popliteal nerve (common 
peroneal) foot drop and slight droop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes shall be rated 40 percent.  




Severe incomplete paralysis shall be rated 30 percent.  
Moderate incomplete paralysis shall be rated 20 percent.  
Mild incomplete paralysis shall be rated 10 percent.  
Diagnostic Code 8521.  Rate neuritis as Diagnostic Code 8621 
and neuralgia as Diagnostic Code 8721.

Foot, loss of use of rate 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5167.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues on appeal has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a grant of the benefits sought on 
appeal by the veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  
Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

The period under consideration requires consideration of the 
rating scheme for cold injury in effect prior to January 1998 
so the Board does not need to determine whether one version 
of the rating criteria is more beneficial.  In essence the 
new criteria were intended to provide a framework to achieve 
more consistency in evaluations.  

However, the revised criteria may not be applied earlier than 
their effective date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; 
See also DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997), 
VAOPGCPREC 3-00.  The RO's application of the new criteria 
retroactively prior to their effective date notwithstanding, 

In amending the criteria VA explained that it proposed no 
change in the previous evaluation criteria for frozen feet.  
See generally 62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  
Indeed, VA stated it proposed no changes to the terminology 
or evaluation as they adequately described the disability and 
levels of severity.  See 58 Fed. Reg. 4954, 4958 (Jan. 19, 
1993).  However after further consideration VA decided to 
delete the bilateral evaluations contained in the prior 
schedule in favor of evaluating each affected part separately 
and combining them for the overall evaluation for cold 
injury.  This change was similar to changes VA made in the 
method of evaluating peripheral arterial and venous diseases 
of the extremities.  

In the final rule VA explained that under the previous 
schedule, there were a variety of methods used to evaluate 
vascular diseases affecting the extremities, particularly 
when more than one extremity was affected.  Similar to the 
prior rating scheme for varicose veins the criteria for cold 
injury provided a 10-percent evaluation was to be applied to 
either unilateral or bilateral involvement; but at other 
evaluation levels, different percentages were assigned for 
unilateral and bilateral involvement, with no direction for 
evaluation if one extremity were more severely affected than 
the other (emphasis added).  VA explained that the changes 
made in the evaluation criteria, evaluation percentages, and 
method of determining an evaluation for multiple extremity 
involvement will allow accurate and consistent evaluations 
when more than one extremity is affected but to different 
degrees.  See generally 62 Fed. Reg. at 65217-18. 

In the proposed rule the explanatory note in Code 7122 was a 
verbatim version of the note found in the prior rating 
scheme.  In the final rule VA explained the proposed note 
following Code 7122 directed higher ratings could be 
assigned, if warranted, because of loss of toes, by reference 
to amputation ratings.  
VA edited Note (1) for clarity and added a statement about 
the evaluation of complications such as peripheral neuropathy 
or squamous cell carcinoma of the skin at the site of a scar.  

Although the rating for cold injury of the feet in this case 
is complicated by the "Nehmer grant" as explained in the 
October 2002 rating decision, and mindful of the VA 
explanation that there was no clear method for a separate 
rating of each foot in the previous rating scheme, the Board 
will now turn to a consideration of the claim on the merits.


Residuals of cold injury of the left from
February 1, 1995 to April 29, 1997.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (2003) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim or date of receipt of claim.  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993).

The basis for the April 1997 effective date for loss of use 
of the left foot as determined by the RO is readily apparent 
from the record.  The Board will rely upon this theory in 
evaluating the claim since the peripheral neuropathy, which 
has been linked to cold injury, has been implicated in the 
status of the left foot, in particular the ulceration.  Upon 
review of the record, the Board concludes that the earlier VA 
treatment records and examination reports do show an 
ascertainable loss of use of the left foot linked to service 
connected disability and that such was ascertainable from 
February 1995.  

The effective date should be established no later than 
February 1, 1995.  Thus, the record does support an earlier 
date than selected by the RO.

The claim was, essentially, continually pursued from the 
determination of service connection for peripheral neuropathy 
as secondary to the cold injury disability so in a sense this 
an initial/increased rating claim.  The determinative factor 
is when entitlement arose, or, in other words, when it was 
first shown that the disability met the criteria for loss of 
use of the left foot.  Under no circumstances can the benefit 
be granted prior to the time that it is shown that the 
veteran is entitled to the benefit, regardless of when the 
claim is filed.  

The Board believes that the prior rating scheme allows for 
consideration based on loss of use where as here there is a 
severe case.  The prior explanatory note was clarified in the 
current revision but read reasonably it seems to have 
contemplated severe residuals other than amputation of toes 
to allow for a separate rating based on loss of use.

The RO assigned an effective date of April 29, 1997, and the 
veteran has in essence appealed to the Board for the 
assignment of an earlier effective date.  The question before 
the Board, since the date of claim will not be determinative 
in light of the various rating decisions at the RO, is 
whether the evidence shows that the requirements for loss of 
use of the left foot were met prior to April 29, 1997.  

A careful review of the medical records during the relevant 
time period shows that left foot complaints were the focus of 
intense treatment through early 1995 and that the peripheral 
neuropathy from frostbite was a factor in the cause and 
impeded healing of the ulceration.  The contemporaneous 
reports established chronic ulceration of the left foot and 
that the veteran refused the amputation his treating 
physicians had recommended.  Thereafter the left foot 
ulceration was evaluated in mid 1995 in connection with 
hospitalization for the right foot but it was noted that he 
would lose the left foot on account of osteomyelitis and he 
was told not to apply much pressure to the left foot on 
account of osteomyelitis.  

Again late in 1995 he was to remain nonweight bearing and in 
1996 the left foot infection described as a necrotic 
condition of the left fifth toe again required no weight 
bearing.  

In view of the recorded findings referable to the left lower 
extremity prior to the current effective date, the Board 
finds that the evidence shows that the veteran did have loss 
of use of his left foot from early in 1995.  The Board has 
found a plausible basis for the assignment of an effective 
date earlier than the date assigned by the RO, in view of the 
several examinations and regular outpatient observation the 
veteran received prior to that time.  Though arguably his 
right foot symptoms appeared to have become somewhat more 
problematic, it is noteworthy that symptoms indicative of 
loss of use were mentioned as early as mid 1995.  No doubt 
his ability to ambulate had been compromised for some time on 
account of the left foot status tat was linked to the cold 
injury residuals.

Further, the VA clinicians gave a somber assessment of the 
left foot during the hospitalization in 1995 that rather 
clearly evaluates the left foot status as contemplated in 
loss of use.  In essence the veteran could not ambulate 
effectively on account of the status of the left foot that he 
was advised would necessitate an amputation.  Although the 
amputation was eventually carried out, it was recommended 
earlier but rejected.  In view of the record, the Board finds 
that the evidence shows that the veteran did not have 
effective function of his left foot from February 1, 1995 to 
April 29, 1997 on account of the cold injury residuals of the 
left foot.  Following the amputation rule, a 40 percent 
combined evaluation is the highest rating available for the 
right foot during the period in question. 


Residuals of cold injury of the right foot
from May 20, 1994 to August 19, 1995.

From the preceding discussion, it should be apparent that 
there was no established policy for separately rating frozen 
extremities under the rating scheme in effect in 1994 
although it appears that the presence of loss of use or 
amputation was a valid basis to do so.  

Thus, separate evaluations were conceivable and the RO has 
done so in an attempt to provide some consistency in the 
rating.  The recent grant of service connection for diabetes 
mellitus creates a situation where the veteran is service 
connected for two disabilities that have peripheral 
neuropathy as a recognized complication.  From the record, 
there is clearly no evidence of loss of use of the right foot 
during the period in question so any rating increase would 
necessarily require an evaluation of the cold injury 
components.

From the evaluation of the left foot above, it seems clear 
that the left foot was the more seriously disabled and the 
contemporaneous medical records support that conclusion.  The 
incremental rating scheme in effect did not clearly require 
that both feet meet or more nearly approximate the criteria 
for the 30 percent evaluation in order for it to be awarded.  
Thus, it would seem that objectively the right foot would be 
no more than 10 percent had it been rated separately.  With 
this in mind, the Board observes that a 40 percent maximum 
rating for disability below the knee is in accord with the 
provisions of 38 C.F.R. § 4.68.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher 
(compensable) evaluation is warranted.  The symptoms, 
overall, appear to reflect more closely the corresponding 
percentage evaluation of 30 percent under Code 8521.  The 
rating scheme applied does not require a mechanical 
application of the schedular criteria and here, applying the 
rating schedule liberally, results in a 30 percent evaluation 
for the peripheral neuropathy of the left foot.  

A 30 percent evaluation is provided for severe incomplete 
paralysis.  This rating appears the most appropriate from the 
manifestations not apparent from the several comprehensive 
examinations on file.  VA examiners in 1989 and 1992 
characterized the peripheral neuropathy of the feet as 
severe.  Then in 1994 the veteran apparently had sensory loss 
and absent reflexes of both lower extremities.  There is a 
paucity of information regarding the right foot since the 
left foot was the focus of most of the treatment in this 
period.  

In any event two examinations several years apart finding 
"severe" neuropathy is enough to entitle the veteran to the 
benefit of the doubt.  Overall, the Board believes severe 
impairment under the rating scheme applied coincides with the 
level of objective manifestations characterized primarily by 
sensory deficit in the right foot.  This deficit does not 
appear to have been contemplated in the applicable rating 
scheme for cold injury so the rule against pyramiding is not 
problematic.  See 38 C.F.R. § 4.14.

Therefore, the Board finds a 40 percent rating is appropriate 
for the cold injury residuals of the right foot for the 
period in question.  In Moyer v. Derwinski, 2 Vet. App. 289, 
294 (1992) the CAVC held in essence that separate ratings may 
be combined until they meet the amputation rule.  The 
peripheral neuropathy rating of 30 percent when combined with 
a 10 percent rating for cold injury of the right foot 
combines to 40 percent.  See 38 C.F.R. § 4.25. 

The Board is unable to find by analogy that the level of 
functional impairment of the right foot approximated loss of 
use.  The amputation rule as noted in Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997) prohibits more than a combined 40 
percent rating for below the knee disability.

ORDER

Entitlement to an increased disability evaluation of 40 
percent from May 20, 1994 to August 19, 1995 for residuals of 
cold injury of the right foot is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an increased disability evaluation of 40 
percent from February 1, 1995 to April 29, 1997 for residuals 
of cold injury of the left foot is granted, subject to the 
regulations governing the payment of monetary awards.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



